In a negligence action to recover damages for wrongful death and conscious pain and suffering, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered March 2, 1972, in favor of defendant, upon a jury verdict. Judgment reversed, on the facts, and new trial granted, with costs to abide the event. In our opinion, the jury’s finding that plaintiff’s intestate was contributorily negligent was against the weight of the evidence. Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.